Citation Nr: 0807227	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO. 05-07 980	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a 
respiratory/pulmonary disorder.

2. Entitlement to service connection for headaches, to 
include as due to exposure to ionizing radiation.

3. Entitlement to service connection for a cardiac disorder, 
to include as due to exposure to ionizing radiation.

4. Entitlement to service connection for left-sided weakness 
and pain, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active service from July 1946 to July 
1949.

In January 2007, the Board confirmed and continued an RO 
decision which had denied the veteran's claims of entitlement 
to service connection for the following disabilities: a 
respiratory/pulmonary disorder; headaches, to include as due 
to exposure to ionizing radiation; a cardiac disorder, to 
include as due to exposure to ionizing radiation; and 
disability manifested by left-sided weakness and pain, to 
include as due to exposure to ionizing radiation. The veteran 
disagreed with that decision and filed a timely appeal with 
the United States Court of Appeals for Veterans Claims 
(Court). However, in May 2007, the veteran died.

In October 2007, the Court found that due to the veteran's 
death, the appeal had become moot.  The Court noted that it 
had not received a request that another party be substituted 
for the veteran. Therefore, the Court vacated the Board's 
January 2007 decision and dismissed the appeal for lack of 
jurisdiction.


FINDING OF FACT

By virtue of a memorandum decision issued by the Court in 
October 2007, the Board found that the veteran had died in 
May 2007.

CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 
Therefore, the veteran's appeal on the merits has become moot 
by virtue of his death and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


